This is an original application to this court for the writ of habeas corpus, which was granted by the presiding judge in vacation, and made returnable before the full court, and now comes before us for determination. It appears from the record that, under the orders of the Commissioners Court of Cooke County, made on July 18, 1903, an election was held for local option on August 8, 1903, for all of said county, except one precinct, to wit, Burns City precinct; and that prohibition carried in said seven precincts, but the precinct in which the offense relator is charged to have committed, to wit, precinct No. 1, anti-prohibition carried. After prohibition had been put into effect by publication, relator was arrested for selling intoxicating liquors in said precinct No. 1, in violation of the prohibition law as adopted in all said seven precincts; and he has invoked the power of this court by habeas corpus, insisting that said election was void, because the Commissioners Court of Cooke County had no right, under section 20 of article 16 of the Constitution of 1876, as amended in 1891, to combine said seven justice precincts into one local option subdivision of said county. It further appears from the record that justice precinct No. 4 of Cooke County, known as Roxton precinct, adopted prohibition by an election held on June 27, 1884; that precinct No. 6, known as Valleyview precinct, adopted prohibition at an election held on March 7, 1901; that precinct No. 2, known as the Dexter precinct, adopted prohibition at an election held on March 18, 1902; that precinct No. 7, known as the Callisburg precinct, adopted prohibition at an election held on October 18, 1902; that precinct No. 5, known as the Marysville precinct, rejected prohibition at an election held on December 13, 1902; that precinct No. 3, known as the Burns City precinct (and which was not included in this local option election) adopted prohibition at an election held on December 13, 1902. That precinct No. 1, known as the Gainesville precinct, and precinct No. 8, known as the Muenster precinct, have never adopted local option until this last election. It will be further seen that the entire county of Cooke refused to adopt prohibition at an election held on May 24, 1902. Thus, it will be observed that the commissioners court combined said seven justice precincts of Cooke County into one local option subdivision, with the status as to local option fixed upon them as above shown. This was done under the amendment to article 3384, Revsed Civil Statutes, passed by the Twenty-fifth Legislature (Acts, p. 235), which gave to the county commissioners authority to include two or more justice precincts into a subdivision for the purpose of holding a local option election. Relator insists that this can not be done under a proper construction of section 20 of article 16 of the Constitution, and authorities *Page 537 
which have interpreted the same. On the other hand, the State insists that the Commissioners Court of Cooke County was authorized to do what they did in carving out and designating said subdivision, by said amendment to article 3384, Revised Civil Statutes, and that that amendment was authorized by section 20 of article 16 of the Constitution of 1891. It is insisted that this question is res adjudicata under the decisions of this court, and we are referred to Williams v. State, 31 S.W. Rep., 654; Ex parte Brown, 34 S.W. Rep., 131; Ex parte Rippey, 68 S.W. Rep., 687; Medford v. State, 74 S.W. Rep., 768, and other cases. And it is urged that this view is also supported by the decisions of our Courts of Civil Appeals and we are cited to Kidd v. Truett, 68 S.W. Rep., 310; Martin v. Mitchell, 7 Texas Ct. Rep., 716; Sweeney v. Webb, 8 Texas Ct. Rep., 597, and other cases. We have examined the authorities referred to, and are constrained to differ with counsel representing the State as to what was really decided in those cases.
In the Williams case, supra, it was indeed assumed that a local option election could be held in two justice precincts; but the main question there seems to have been whether or not the same should be described by metes and bounds, and no question was made as to the status of either of said precincts, as to local option at the time; presumably they were wet. Nor was the constitutional question presented there as it is here. However, the court, in passing on the case, stated in general terms, that a subdivision may consist of a whole of the justice precinct and a part of another or others, or two or more justice precincts. This case followed Ex parte Brown, 34 S.W. Rep., 131. Both cases were decided under the act of the Legislature of 1893, which in terms authorized the Legislature to carve out any territory of a county and make a subdivision of it, regardless of the known political subdivisions of a county. In neither of these cases was the constitutional question discussed, but it appears to have been assumed that the act was constitutional, and merely the effect of the legislation on the subject reviewed. Rippey's case, supra, was subsequent to the Act of 1897, which amended article 3384 of the local option act, repealing the power of the Legislature to authorize the commissioners court to carve out a subdivision; and substituting in lieu thereof, the authority of the commissioners court to embrace two or more subdivisions of a county into one local option territory. It is true in Rippey's case two local option justice precincts were embraced in the same local option territory as a commissioner's precinct. One of these had gone wet within two years before the election, and the other had gone dry within the two years prior to the election in said commissioner's precinct. But this phase of the question was not discussed in the opinion, although it may have been incidentally raised. The case appears to have been decided upon the authority of Ex parte Fields, 39 Tex.Crim. Rep., which was authority for holding that a county election could be held regardless of the status of the various precincts of the county as to local option; and the court appears to have treated a commissioner's precinct, *Page 538 
which might embrace two or more justice precincts, on the same principle as a county election. As far as this case is concerned, it is not necessary here to discuss that question, as the election here complained of was not held in a commissioner's precinct. In Medford's case, supra, the court merely said, in passing upon other questions, that the commissioners court unquestionably had authority to create subdivisions for local option purposes; but this was not necessary to that decision. And it may be said as to other cases that there may be expressions used and propositions stated assuming the constitutionality of the acts of the Legislature above alluded to; yet, so far as we are advised, none can be found in which the constitutional question here involved was presented and discussed.
Nor do we believe it can be asserted that in the civil cases on local option which have gone before our supreme civil tribunals, the constitutional question as to the authority of the Legislature to authorize the commissioners court to arbitrarily carve out local option territory, or to join together known political subdivisions of the county into local option territory, has ever been presented and decided. In Kidd v. Truett, 68 S.W. Rep., 310, the court appears to have taken jurisdiction of the question as to the validity of a local option election in a school district, which embraced a part of justice precinct where local option already prevailed, and to have held such election legal; though we note the dissent of Templeton, J. This decision was rendered prior to the case of Norman v. Thompson, 72, S.W. Rep., 67, in which the Supreme Court held that, in a contested election case, the court only had jurisdiction of matters transpiring on the day of the election, such as fraud, etc., which might render the election void. Nor did the court in Kidd v. Truett, discuss the constitutional question as bearing on the right of the commissioners court to order an election in territory a part of which already had local option. Under the view we entertain, as will be hereafter shown, there can be no question as to the power of the commissioners court to order an election in either commissioner's precincts or a school district where no part of the territory is at the time under local option. Nor was the Constitution discussed in Martin v. Mitchell, 7 Texas Ct. Rep., 716, although the court passed on the validity of the local option election in commissioner's precincts 1, 3 and 4 of said county. Judge Stephens remarked in that case, that under Norman v. Thompson, supra, he did not believe the court had jurisdiction to decide the questions involved in said case. In Sweeney v. Webb, 8 Texas Ct. Rep., 497, the able judge who rendered that opinion did not assume to construe the power of the Legislature to create subdivisions under the local option clause of the Constitution, but expressly stated that the election in the particular case was a county election; and if the act complained of was subject to constitutional objection, it would not have the effect to make the whole act void, etc. Oxford v. Frank, 5 Texas Ct. Rep., 941, involved a local option election in Erath County held in 1902, and involved the attempt by the commissioners court to arbitrarily carve out territory not theretofore constituting *Page 539 
a political subdivision of the county. The effect of that decision was simply to hold that the prior Act of 1893 had been repealed by the amendment of 1897 to article 3384. However, the court says: "The power of the people in a given section in effect to enact a law for such territory is in its nature essentially legislative and depends upon constitutional and legislative grant. The constitutional provision operative in the instance before us does not in express term contain such grant. It is not in this particular self-enacting; but it is thereby made the duty of the regularly constituted legislative body to enact a local option law for the specific purpose." The learned judge further says: "The discretion vested in the commissioners court by this amendment was limited to the designation of the particular one or more of the political subdivisions of the county theretofore in existence, and did not extend so as to authorize said court to arbitrarily select and fix a territory, ignoring and segregating such political subdivisions." We think the court was eminently correct in holding that the Act of 1897 superseded the Act of 1893 and repealed it; and that was the only real question involved in the case aside from some questions of procedure.
However, as stated before, no matter what may have been the holding of the Court of Civil Appeals and the Supreme Court upon these questions, in our opinion, since the decision in Norman v. Thompson, supra, none of them would be authority upon any question concerning the local option election — except what transpired on the day of the election, hindering a full and fair election. However, we may be in error in the analysis of the cases above discussed, and what they really hold; still the question is an open one until it is decided correctly; especially is this true when for the first time our attention is called to the legal status of justice precincts that are dry under the vote of the people thereof, and the power under the law to combine these precincts with others that are wet. Moreover, back of this is the question as to the proper construction of our Constitution on the subject of local option.
In order to present the question, we quote section 20 of article 16, being the amended Constitution of 1891, as follows: "The Legislature shall at its first session enact a law whereby the qualified voters of any county, justice precinct, town, city (or such subdivision of the county as may be designated by the commissioners court of said county) may by a majority vote determine from time to time whether the sale of intoxicating liquors shall be prohibited within the prescribed limits." The Constitution of 1876 was an exact counterpart of the above, except the language relating to subdivisions of a county.
Now the question occurs, what did the framers of the Constitution mean by authorizing the commissioners court to "designate a subdivision of the county? Did they, by the use of this term, authorize the commissioners court to create a subdivision, or did they mean that they had authority to name other existing subdivisions of a county? Recurring to the definition of the term "designate," we find it means, "To point out, *Page 540 
or mark with some particular token; to show or point out; to indicate by description, or by something known or determinate." 9 Am. and Eng. Enc. of Law, p. 405, and authorities there cited. Create means "to bring into being; to cause to exist; to produce; to make." 8 Am. and Eng. Enc. of Law, p. 228, and authorities there cited. These definitions we understand to be the ordinary and common meaning of these terms. As was said by Chief Justice Marshall in Gibbons v. Ogden, Wheaton, p. 1, "The framers of the Constitution and the people who adopt it must be understood to have employed words in their natural sense, and to have intended what they said." Now, if we assume, as we must, that the Constitution builders used these terms to express accurately what they meant, then it follows inevitably, when the Legislature was given power to authorize the commissioners court to designate such division of the county for local option purposes, or in which to hold a local option election, it was simply intended to give it (the Legislature) the power to authorize the commissioners court to designate, that is, name some other subdivision of the county. If, on the other hand, it was intended to confer such authority as is claimed by the State, it would have been an easy matter to have used the word "create" in the Constitution instead of "designate." At the same time we would not be understood as holding that there might not be conditions under which the word "designate" could be twisted from its ordinary meaning and signification so as to make it mean "create." However, there must be a real difficulty of construction to be solved before we would be authorized to resort to extrinsic aid, for where no ambiguity or doubt appears in the law, the court should confine its attention to the law, and not allow extrinsic circumstances to introduce a difficulty where the language is plain." Cooley's Const. Lim., p. 84. Looking at the clause in question it is plain enough and suggests no difficulties as to construction. There is nothing in the environments of the section or in the conditions surrounding it which to our minds creates any difficulty such as would require us to resort to extraneous help in order to give it a meaning different from its ordinary signification. Names are used in the Constitution to point out known subdivisions of a county, that is, the voters of a county, justice precinct, town or city are authorized to vote on local option; and then the Legislature is permitted to authorize the commissioners court to designate a subdivision of the county; using throughout, in naming the places where the right of local option could be exercised, the singular number and not the plural. And these particular subdivisions named are authorized to vote on local option, not only once, but from time to time. Now, if the subdivisions enumerated by name in the Constitution had been the only known political subdivisions of a county there might be some semblance of authority to give to the word "designate" a different meaning from that in which it is ordinarily accepted. But the fact is, that at the time of the adoption of both the original and subsequent amendment to the Constitution on the subject of local option, there *Page 541 
were other known political subdivisions of a county. The Constitution itself provided for commissioners' precincts; and school districts had been created by the Legislature long before the constitutional clause in question was adopted.
The Act of 1897 amending article 3384 shows that the Legislature in authorizing a vote on local option named the places named in the Constitution, and under the power conferred to designate such subdivision, etc., followed this obvious interpretation of the Constitution in naming commissioners' precincts and school districts, which were subdivisions of the county then existent. However, they did not stop there, but then proceeded to interpolate or engraft a new provision on the Constitution; that is, they authorized the commissioners court, under its power to designate, to combine any two or more of such political subdivisions of a county into a local option precinct. See Gen. Laws 25th Leg., p. 235. Thus, as we maintain, creating new subdivisions of the county for local option purposes. We believe it is a rule of universal construction, applicable to constitutions as well as laws, where the instrument gives the Legislature the power to do a thing and describes the mode of doing it, the method prescribed measures the limit of the power granted; that is, "where the means for the exercise of a granted power are given no other or different means can be implied, as being more effectual or convenient." "When the Constitution defines the circumstances under which a right may be exercised or a penalty imposed, the specification is an implied prohibition against the legislative interference to add to the condition, or to extend the penalty to other cases." Cooley Const. Lim., pp. 78, 79; and see Ex parte Brown, 42 S.W. Rep., 554.
Now, in consonance with this view, it is evident that the Constitution has provided the mode in which local option can be voted upon; and in providing this mode, it ex vi termini prohibited any other mode, and the attempt to create other localities than those named is not only without constitutional warrant, but is in direct violation of the provision in question. The Constitution locates the right to vote upon local option; it is given to the localities named, and nowhere does it authorize two or more of these localities to be combined; and such combination not only violates the letter, but as we understand, the very spirit of the enactment.
Again, it is a general rule of construction that where general words follow an enumeration of persons or things designated by words of a particular or specific meaning, such words are regarded as limited in their meaning by the former, and do embrace and are held only to embrace persons or things of the same general kind or class as those specifically mentioned. And this rule can only be discarded where the legislative intent is plain to the contrary. 17 Am. and Eng. Enc. of Law, p. 6; Black on Interp. of Laws, p. 141; Endlich on Interp. of Stat., p. 405 to 408 inc.; Whitfield v. Terrell Bros., 62 S.W. Rep., 118; Watts v. State, 61 Tex. 187. Now, under the above rule of construction, when the Constitution named certain known subdivisions of counties, and then authorized *Page 542 
the Legislature to empower the commissioners court to designatesuch other subdivisions of a county for local option purposes, obviously we would understand that the power conferred was to name some other existing subdivision, such as those already mentioned. "Such" in this connections we think unmistakably means, "subdivisions of like character, political subdivisions of the county."
However, it may be contended that inasmuch as it is conceded that a commissioner's precinct, or a school district, may embrace two or more justice precincts or parts thereof, or embrace towns and cities, the Legislature can do directly what it is authorized to do indirectly; that is, it can bring together originally two or more justice precincts, and thus constitute the same local option territory. We answer this by the observation that the Constitution authorizes the one, but does not authorize the other. Ita lex scripta est. As we have seen, the Constitution undertook to locate certain territory in which the people should be authorized from time to time to vote on local option. It pointed out the mode by which the right was to be exercised; and it gave the people of these localities the right from time to time to vote upon local option. And by the rule "expressio unius est exclusio alterius" it inhibited any other mode. The attempt by the Legislature to combine two or more of such precincts was a creative act, delocalizing a right guaranteed the localities, and destructive of the constitutional provision.
Nor is this view at all antagonized by the fact that regardless of any or all of the subdivisions of a county as to local option, the people are authorized to hold a local option election for the entire county, because the greater includes the less, and the Constitution itself guarantees the right to vote on local option in the county. This is the doctrine announced in Ex parte Field, 39 Tex.Crim. Rep.. As we understand that decision, it holds the Constitution places the question on the same footing as to each of the subdivisions thereof, but inasmuch as the county is the larger, and embraces all the subdivisions, no subdivisions can defeat its right to hold an election on local option. It is certainly not authority for holding that the Legislature can arbitrarily embrace two or more named subdivisions of a county into local option territory.
The views we have expressed are strengthened and reinforced when we come to look at the local option law itself, which guarantees to voters who have adopted local option the right to hold another election in such territory after the expiration of a certain time. Rev. Civ. Stats., arts. 3393-3395. This was a contemporary construction of the right conferred by the Constitution, on the localities named, to vote on the question of prohibition "from time to time." By this provision they were constrained to preserve the autonomy of the localities named in order that they might exercise their constitutional right to again vote upon the question. This is in consonance with the decision in Ex parte Elliott, 7 Texas Ct. Rep., 59, wherein it is said, "the fact that the Legislature may alter the provisions of a local option law can not affect territories in which the *Page 543 
law is then in force. The law in force in the given territory will stand as its provisions were at the time it was voted in operation despite subsequent amendments to the law by legislative enactments. The Legislature may amend the local option law, but this ends their power. It takes the vote of the people of a giventerritory to put it into operation, and it takes the vote of thesame people to end its operation." And see Dawson v. State, 25 Texas Crim. App., 670. If this were not true, the statutes above referred to would be entirely nugatory. Although the Legislature has guaranteed (as was proper they should have done) to prohibitionists the right to another vote on the question in the same territory after it has been defeated, at the expiration of a certain time, and to anti-prohibitionists the right, where local option has been carried in a certain named territory, to again vote upon the question at the expiration of a certain time; yet this right would be entirely defeated if the construction contended for by the State is sound. For instance, where local option has carried in a justice precinct, and has been in force a year, the people have the right to again vote upon the question in that precinct at the expiration of another year. But if the commissioners court can attach another justice precinct, wet or dry, to the first, and prohibition is carried in the new territory, necessarily the first precinct is absorbed, and the antis could not after the expiration of the appointed time exercise their right to get from under the local option. If local option is defeated in the new territory, it would not avail the antis in the first precinct. This absorption process could be carried on indefinitely by either pros or antis just as the commissioners court might be favorable to the one or the other; and thus the autonomy of local option, as provided under the Constitution, could be absolutely destroyed and set at naught.
Moreover, under the statute, as we understand it, there is no requirement that the precincts or subdivisions should constitute contiguous or adjacent territory; but remote precincts or subdivisions, if the statute is given effect, can be joined together; and thus we would be presented with the strange anomaly of remote precincts of the county, not adjacent to each other, embraced in local option territory; or distant towns could be created into local option territory and the vote ordered. Thus one portion of the county, where the prohibition sentiment is in the ascendancy, might be made to dominate, a remote portion of the county having no community of interest with the precinct with which it is included by the commissioners court. Such a result would be startling and was never intended by the framers of the Constitution. Such a construction if enforced would be destructive of the principle of local self-government as to the question of prohibition.
However, if it could even be conceded that under the constitution the Legislature was authorized to embrace two or more precincts and thus create new local option territory, then the Legislature must have referred to such territory as occupied the same status as to local option. *Page 544 
That is, all the precincts must be wet and must have been so a sufficient length of time to authorize a vote to be taken on the question. For when we come to consider other provisions of the statutory law on the subject, we find that after local option is carried in a precinct, it must remain dry for two years before any vote can be again taken, at the expiration of which time the people of the territory to be affected have the right to take another vote on the issue; and where the precinct has gone wet on a vote taken by the people of the precinct, such precinct has a right to again vote on the proposition. This is regulated by articles 3393 and 3395, Revised Civil Statutes.
Now, as to two of the precincts included in the election in Cooke County, these had adopted local option within two years before the election in question. While the regularity of these elections is contested by the State, it does not occur to us that the elections were illegal. These precincts had a right at the expiration of the two years to again vote on the question. Another precinct, Marysville, had defeated local option within two years previously. The statute provides that its status as wet should be respected for at least two years after the former election. The statute provides the contingencies in which another vote embracing the same territory can be had before the expiration of two years, as where a county election is authorized. But there is no exception in the law applicable to the territory here embraced, though the rights of the people of at least three of the precincts, without any legal authority whatever, is utterly ignored. We are aware it has been held that the law which prohibits an election in the same territory within the specified time applied only to the identical territory which had voted on local option, and not a part of the same territory less than the whole, or to a greater territory embracing as a part thereof the territory which had previously voted on local option. Ex parte Brown, 34 S.W. Rep., 131, and other cases which followed that. While that was a decision under the Act of 1893, the principle announced may be conceded as applicable to the more recent Act of 1897. We believe the doctrine announced in that case and others ignored the constitutional guarantee giving to each of the precincts or subdivisions the right from time to time to vote on the question, and is not in harmony with the case of Ex parte Elliott, supra, which in our opinion announces the correct principle. It will be observed that the Constitution guarantees to each of the localities named the right to vote on the question from time to time, and we hold that such right can not be taken from such precincts either by direction or indirection. Accordingly we hold it was not competent in this local option election to include precincts whose status as to local option had already been fixed upon them, even if it could be conceded that under the Constitution the commissioners court had the right to embrace said seven precincts of Cooke County in one local option territory, and order a vote therein on the question of prohibition.
As has been heretofore stated, one of the chief difficulties which has *Page 545 
been encountered in reaching a solution of the important questions presented in this case, is the adjudicated cases on questions of local option, some of which appear to hold a contrary view to that herein expressed. However, as has already been stated, we believe an examination of said cases will show that the constitutional question was either not raised or not properly presented and discussed in any of them. But, even if we have appeared to acquiesce in legislation that authorized the commissioners court to arbitrarily create a subdivision not known to the Constitution, or to include two or more subdivisions, and thus create new local option territory, we hold "acquiescence for no length of time can legalize a clear usurpation of power, where the people have plainly expressed their will in the Constitution, and appointed judicial tribunals to enforce it. A power is frequently yielded to merely because it is claimed, and it may be exercised for a long period, in violation of the constitutional prohibition, without the mischief which the Constitution was designed to guard against appearing, or without anyone being sufficiently interested in the subject to raise the question; but these circumstances can not be allowed to sanction a clear infraction of the Constitution." Cooley's Const. Law, p. 85.
We do not believe that the organic law is susceptible of any other construction than that which we have given it. Its mandate is imperative, and under it our duty is plain. We accordingly hold that the attempt of the Legislature to authorize the commissioners court to combine two or more justice precincts, and thus create other territory than that named and provided for by the Constitution, and the attempt of the commissioners court to do this, by combining said seven precincts of Cooke County, some of which were wet and some dry at the time of the order, was in violation of the constitutional provision on the subject, and is therefore null and void. The relator is therefore entitled to be discharged, and it is so ordered.
Relator discharged.